DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.

Allowable Subject Matter
Claims 6-7 and 9-11 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 6-7 and 9-11 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 6 including “wherein the transistor comprises an electrode and a semiconductor layer overlapping with the electrode, wherein a first angle formed between an upper surface of the substrate and an upper 
In example:
(i) Akimoto et al. (U.S. Patent Pub. No. 2007/0108446) teaches a semiconductor device comprising: a substrate; a transistor over the substrate; an insulating layer over the transistor, a pixel electrode over the insulating layer; and a liquid crystal layer  over the pixel electrode layer, wherein the transistor comprises an electrode and a semiconductor layer overlapping the electrode, but fails to specifically teach a first insulating layer over the transistor, the first insulating layer comprises silicon nitride and a second insulating layer over the first insulating layer, the second insulating layer comprising a first organic material and a second organic material, wherein the first organic material comprises acrylic, wherein a first angle formed between an upper surface of the substrate and an upper end portion of a side surface of the electrode is greater than a second angle formed between the upper surface of the substrate and a 
(ii) Shionoiri (U.S. Patent Pub. No. 2008/0123383) teaches a similar device comprising a first insulating layer over a transistor, the first insulating layer comprises silicon nitride and a second insulating layer over the first insulating layer, the second insulating layer comprising a first organic material and a second organic material, wherein the first organic material comprises acrylic, but fails to specifically teach the other limitations as mentioned above including wherein a first angle formed between an upper surface of the substrate and an upper end portion of a side surface of the electrode is greater than a second angle formed between the upper surface of the substrate and a lower end portion of the side surface of the electrode, and wherein a film thickness of the semiconductor layer in a region overlapping with an upper surface of the electrode is larger than a film thickness of the semiconductor layer in a region overlapping with the side surface of the electrode.
(iii) Furukawa et al. (U.S. Patent Pub. No. 2008/0099757) teaches a similar device comprising a transistor comprising an semiconductor layer and an electrode which is one of a source electrode and a drain electrode, wherein a first angle formed between an upper surface of a substrate and an upper end portion of a side surface of the electrode is greater than a second angle formed between the upper surface of the substrate and a lower end portion of the side surface of the electrode, but fails to specifically teach all the features of the semiconductor device and more specifically fails 
(iv) Nagayama et al. (U.S. Patent Pub. No. 2004/0108562) teaches a transistor comprising a semiconductor layer and an electrode which is one of a source electrode and a drain electrode wherein a film thickness of the semiconductor layer in a region overlapping with an upper surface of the electrode is larger than a film thickness of the semiconductor layer in a region overlapping with the side surface of the electrode, but fails to specifically teach all the other features of the semiconductor device as claimed. Furthermore, the examiner agrees with the applicant’s arguments that the combination of Nagayama and Akimoto would not be reasonable as the both teach different oxide semiconductor layers formed by different methods such that one of ordinary skill in the art would not replace Akimoto’s oxide semiconductor layer with Nagayama’s to arrive at the claimed invention wherein a film thickness of the semiconductor layer in a region overlapping with an upper surface of the electrode is larger than a film thickness of the semiconductor layer in a region overlapping with the side surface of the electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ERROL V FERNANDES/Primary Examiner, Art Unit 2894